Citation Nr: 0815172	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.

4.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling effective 
November 6, 2000.

5.  Entitlement to a compensable initial disability rating 
for service-connected constipation secondary to medications 
prescribed for service-connected PTSD, currently evaluated as 
noncompensably (0 percent) disabling effective May 8, 2002.





REPRESENTATION

Veteran represented by:	John S. Berry, Esq.
	Berry & Kelly


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
October 1979.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

Procedural history

An unappealed February 1996 rating decision denied the 
veteran's November 1995 claim for entitlement to service 
connection for paranoid schizophrenia.

The veteran's claims for entitlement to service connection 
for GERD, PTSD and paranoid schizophrenia were denied in a 
September 2001 rating decision.  The veteran's April 2002 
claims for entitlement to service connection for IBS and a 
sleep disorder were denied in a June 2003 claim.

The veteran disagreed and timely appealed the issues of 
entitlement to service connection for PTSD, GERD, IBS, 
constipation and whether new an material evidence sufficient 
to reopen a claim for entitlement to service connection for 
paranoid schizophrenia.

A March 2004 rating decision granted service connection for 
PTSD evaluated as 30 percent disabling effective November 6, 
2000, and entitlement to service connection for constipation 
evaluated as noncompensably (0 percent) disabling effective 
May 8, 2002.  The veteran disagreed with the assigned 
disability ratings and timely appealed.

Issue not on appeal

As noted above, the veteran's claim for entitlement to 
service connection for a sleep disorder was not addressed in 
a July 2003 notice of disagreement (NOD).  The record does 
not include any NOD addressing the issue.  Thus, the issue of 
entitlement to service connection for a sleep disorder is not 
in appellate status and will not be addressed any further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The issues of entitlement to an increased disability rating 
for service-connected PTSD and constipation are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's GERD is 
unrelated to his active military service.

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran has no 
diagnosis of IBS.

3.  In an unappealed February 1996 rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for paranoid schizophrenia.

4.  Evidence submitted since the February 1996 rating 
decision is not new and material and is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection


CONCLUSIONS OF LAW

1.  Entitlement to service connection for GERD is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Entitlement to service connection for IBS is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  The February 1996 rating decision denying the veteran's 
claim of entitlement to service connection for paranoid 
schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.1103 (2007).

4.  Since February 1996, new and material evidence has not 
been received, and so the previously denied claim of 
entitlement to service connection for paranoid schizophrenia 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends his GERD and IBS were 
incurred in or aggravated by active duty service.  In 
addition, the veteran seeks to reopen his claim for 
entitlement to service connection for paranoid schizophrenia, 
contending that he has submitted new and material evidence in 
support of that claim.

The Board will first address preliminary matters and then 
render a decision as to all three issues.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

As to VA's duty to notify, this appeal arises from the 
veteran's disagreement with the denial of service connection 
for GERD and IBS, and the denial to reopen a claim for 
service connection for paranoid schizophrenia for lack of new 
and material evidence.  

In this case, the RO provided the appellant with notice in 
November 2002, June and November 2003, October 2005 and July 
2007.  Notice requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection 
in letters dated November 2002 and June and November 2003.  
Specifically, the veteran was informed that the evidence must 
show a current disability, an in-service incurrence or 
aggravation of a disability, and medical evidence of a nexus 
between a current disability and an in-service incurrence or 
aggravation of a disability.  Additionally, the January 2005 
statement of the case (SOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.

With regard to the issue of whether new and material evidence 
has been submitted, the Board notes that in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for 
Veterans Claims (Court) specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  The Court found that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  

The veteran in this case was informed of what evidence was 
needed to establish new and material evidence in the June and 
November 2003 letters.  The notices also informed the veteran 
of the meaning of the terms "new" and "material," and 
informed him of the basis for the prior denial for service 
connection.  The Board observes that the RO essentially used 
language that substantially follows the regulatory language 
of 38 C.F.R. § 3.156, set forth below.  

In addition, with relation to the service connection claims, 
the RO notified the veteran in that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records. The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

Finally, in the July 2007 notice letter, the RO informed the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Thus, because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

Further, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided specific 
notice of how VA determine a disability rating and an 
effective date in a letter dated March 2006.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  The RO also obtained 
Social Security Administration (SSA) records that pertained 
to his claim.  He veteran was also afforded VA examinations 
in February 2004 and September 2007 in connection with his 
claims.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

With regard to the claim to reopen entitlement to service 
connection for paranoid schizophrenia, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  However, once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
veteran's claim for a benefit under a law administered by VA, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim. See 38 U.S.C.A. § 
5103A (West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The record reveals that the veteran waived his right 
to a hearing before a Veterans Law Judge.  See February 2005 
VA Form 9.  

The Board will therefore proceed to a decision on the merits.  


1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

Because the issues present similar facts and identical law, 
they will be addressed in the same analysis.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

The Board will address each Hickson element as to each issue 
in turn.

With regard to element (1), the Board observes that a 
February 2004 VA examiner diagnosed the veteran with GERD.  
Thus, element (1) is satisfied as to GERD.  However, the same 
examiner did not make a diagnosis of IBS.  Instead, the 
examiner stated that ". . . at this time the veteran does 
not appear to meet the diagnostic criteria for irritable 
bowel syndrome."  

The Board notes that service connection presupposes a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, without a 
current diagnosis, the veteran's claim for entitlement to 
service connection for IBS fails to satisfy Hickson element 
(1).  The claim is not warranted.

With regard to element (2) as to both GERD and IBS, the Board 
notes that the veteran's service medical records do not 
indicate that the veteran complained of or sought treatment 
for GERD or IBS during his active duty.  Moreover, the record 
does not contain evidence showing that the veteran had GERD 
or IBS within a year of his discharge.  Thus, element (2) is 
not met as to either issue.

For the sake of completeness, the Board will briefly address 
the remaining Hickson element.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the February 2004 examiner noted that the 
veteran's GERD disorder was "less likely than not related to 
military service."  There is no other medical opinion 
regarding nexus.  Thus, element (3) is not met, and service 
connection for GERD fails on this basis as well.  With regard 
to IBS, it follows that there can not be a nexus between a 
non-existent current disability and no in-service disability.  

For those reasons, the Board finds that entitlement to 
service connection for GERD and IBS is not warranted.







(CONTINUED ON NEXT PAGE)


3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychoses, when 
manifested to a compensable degree within the initial post 
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2007).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2002, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).
Analysis

As indicated in the Introduction, the RO denied the veteran's 
claim for service connection for paranoid schizophrenia in a 
February 1996 rating decision which was not appealed by the 
veteran.  That decision is final.  See 38 U.S.C.A. 
§ 7105(b)(2)(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).  The veteran now seeks to reopen his claim.  

The "old" evidence

The relevant evidence of record at the time of the February 
1996 decision included the veteran's service medical records, 
which do not contain any references to any psychological 
disabilities.  The record also contained evidence of 
psychological treatment in the form of a March 1987 report (8 
years after service) stating that the veteran was seen by the 
MHC of Mid-Iowa in the past, and had received services from 
the University of Iowa in the past.  The March 1987 report 
indicates the veteran was diagnosed "various diagnoses . . . 
including schizophrenia, paranoid subchronic" in March 1986.  

The February 1996 rating decision

As noted above, the RO denied the veteran's November 30, 
1995, claim in a February 1996 rating decision.  The rating 
decision indicated the RO considered the evidence described 
above and that the RO found that the veteran had not 
submitted evidence to show an in-service injury or incurrence 
of a disease, or within one year of his discharge from active 
duty.  The veteran was informed of the decision in a letter 
dated February 1996.  

Additionally submitted evidence

Evidence submitted since the February 1996 rating decision 
includes a VA treatment records; March, April, June, July and 
September 2003, and January 2004 treatment records from the 
Richmond Center; and, a diagnostic evaluation by Dr. J.T. and 
other treatment records from Greeley M.C. dated September and 
October 2003.

The record since February 1996 also includes many statements 
made by the veteran indicating his diagnoses of paranoid 
schizophrenia, his symptomatology, and the effect it has had 
on his employability and his daily life.  The record also 
includes several records from Iowa correctional facilities, 
including medical records.

Discussion

The veteran contends that service connection should be 
granted for his currently diagnosed paranoid schizophrenia 
disorder because it was purportedly exhibited during his 
active duty service.  

In essence, the claim has been denied by the RO in the past 
because of a lack of Hickson elements (2) and (3), evidence 
of in-service disease or injury and medical nexus evidence.  
For reasons explained immediately below, new and material 
evidence supportive of those two elements is still lacking. 

As explained above, the veteran's claim for service 
connection for a paranoid schizophrenia may only be reopened 
if he submits new and material evidence. See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2007).  The crux of this inquiry 
is whether the additional evidence raises "a reasonable 
possibility of substantiating the claim."  Manifestly, it 
does not.  

The only Hickson element established as of the February 1996 
rating decision was element (1), evidence of a current 
disability.  The recent medical evidence merely reflects 
further treatment of the veteran's well-documented 
psychiatric disabilities.  Accordingly, such evidence is 
cumulative in nature and cannot serve to reopen the claim.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].  

With regard Hickson element (2), evidence of in-service 
disease or injury, the evidence of record considered by the 
RO in February 1996 does not establish that the veteran 
suffered from any psychiatric disease during service or 
within the one year presumptive period after service.  No 
competent evidence added to the record since the February 
1996 rating decision supports the veteran's contention that 
he had a mental disability in service.  The veteran's own 
recent statements to that effect are reiterative of 
statements he made in support of his initial claim, and are 
therefore not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  Because new and material evidence has not been 
received as to this crucial element, the veteran's claim to 
reopen fails on this basis alone.  See Elkins, supra.

Similarly, regarding element (3), medical nexus, nothing has 
been added to the record that supports a nexus between the 
veteran's military service and his current mental disability.  
The veteran himself continues to contend that his current 
paranoid schizophrenia disorder is related to his military 
service.  Such statements are reiterative of those made in 
connection with his claims made in 1995, and 2001.  

Moreover, it is now well established that lay persons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  Thus, new and material evidence 
has not been received as to element (3), as well as element 
(2), and the veteran's attempt to reopen the claim fails on 
this basis as well. 

In short, none of the newly received evidence, aside from the 
veteran's repeated contentions, addresses the key questions 
of whether the veteran incurred paranoid schizophrenia during 
service or within the one year presumptive period, and 
whether there is a nexus between any such condition and the 
veteran's current psychiatric disability.  


Conclusion

In summary, for reasons and bases expressed above the Board 
finds that no new and material evidence has been added to the 
record as to either of the two critical elements which were 
lacking at the time of the RO's February 1996 rating 
decision.  The additional evidence consists only of treatment 
records indicating that the psychiatric disability still 
exists; and the veteran's reiterations of his previous 
contentions, which had been considered and rejected by the RO 
in February 1996.  The additional evidence does not raise a 
reasonable possibility of substantiating the claim on the 
merits.  See 38 C.F.R. § 3.156 (2006).  In the absence of 
such evidence, the veteran's claim may not be reopened.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].  The benefits sought on appeal remain denied.


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for IBS is denied.

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for a 
paranoid schizophrenia disorder disability is not reopened.  
The benefit sought on appeal remains denied.




REMAND

4.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling effective 
November 6, 2000.

5.  Entitlement to a compensable initial disability rating 
for service-connected constipation secondary to medications 
prescribed for service-connected PTSD, currently evaluated as 
noncompensably (0 percent) disabling effective May 8, 2002.

The Board finds that the medical evidence of record does not 
permit a fully informed evaluation of the veteran's claims 
for increased disabilities for PTSD and constipation.  
Specifically, the medical evidence does not distinguish to 
what degree the veteran's psychiatric problems are caused by 
his service- connected PTSD vis-à-vis other, non service-
connected conditions, in particular paranoid schizophrenia. 
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) [the 
Board is precluded from differentiating between 
symptomatology attributed to service-connected disability and 
non service-connected disability in the absence of medical 
evidence which does so].  For example, the veteran is 
reported to have auditory hallucinations.  It is unclear 
whether that symptomatology is attributable to the veteran's 
diagnosed paranoid schizophrenia or to PTSD.  The Board seeks 
a medical opinion that can, to the extent practicable, 
clarify this and similar issues.  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

Similarly, the service-connected constipation is secondary to 
medications taken for the veteran's psychiatric disability 
and disorders.  The record is unclear whether the medications 
causing constipation are prescribed for the veteran's 
service-connected PTSD or for the non-service-connected 
paranoid schizophrenia, or both.  



Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for a psychologist 
to review the veteran's VA claims folder, 
including this Remand decision.  The 
reviewing examiner should, to the extent 
practicable, determine which of the 
veteran's psychiatric symptoms are 
attributable to PTSD and which are 
attributable to paranoid schizophrenia.  
The reviewing psychologist should 
determine, to the extent practicable, the 
degree and extent of disability caused by 
PTSD, and what impact that disability has 
on the veteran's ability to function under 
the ordinary conditions of daily life 
including employment.  Appropriate 
diagnostic testing should be undertaken, 
as deemed necessary by the examiner, and 
the examiner should specifically comment 
on the validity of the test results.  The 
reviewing psychologist's written report 
shall be associated with the veteran's VA 
claims folder.

2.  VBA should arrange for a psychiatrist 
to review the veterans VA claims folder, 
including this Remand decision.  The 
examining psychiatrist should determine, 
to the extent practicable, which 
medications are prescribed for treatment 
of the veteran's service-connected PTSD, 
and describe which symptoms the 
medications are prescribed to treat.  The 
examining psychiatrist should further 
determine, to the extent practicable, 
which medications are prescribed for 
treatment of the veteran's non-service-
connected paranoid schizophrenia, and 
further describe which symptoms such 
medications are prescribed to treat.  
Finally, the reviewing examiner shall 
provide an opinion which, if any, of the 
prescribed medications can be associated 
with the veteran's service-connected 
constipation disability.  The reviewing 
psychiatrist's written report shall be 
associated with the veteran's VA claims 
folder.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to be 
necessary, VBA should then readjudicate the 
veteran's claims of entitlement to an 
increased disability rating for service-
connected PTSD and of entitlement to a 
compensable rating for service-connected 
constipation.  If the benefits sought on 
appeal remain denied, in whole or in part, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


